
	
		I
		112th CONGRESS
		2d Session
		H. R. 6430
		IN THE HOUSE OF REPRESENTATIVES
		
			September 19, 2012
			Mr. Mica (for himself
			 and Mr. Denham) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 40, United States Code, to improve the
		  functioning of the General Services Administration.
	
	
		1.Short titleThis Act may be cited as the
			 Public Buildings Reform Act of
			 2012.
		IReduction of
			 Federal Space Footprint
			101.Required
			 offsets for new space
				(a)Offsets and
			 reduction of space inventoryAt the end of chapter 33 of title 40,
			 United States Code, add the following:
					
						3317.Offsets and
				reduction of space inventory
							(a)Information in
				prospectusAny prospectus
				that proposes new space, whether leased or owned, transmitted pursuant to
				section 3307(b) of title 40, United States Code, for fiscal years 2014, 2015,
				and 2016 shall contain information outlining the details of the elimination of
				at least a corresponding amount of space.
							(b)Reduction in
				leased and owned propertyEach calendar year through 2016, the
				Administrator of General Services shall reduce by a minimum of 1,000,000 square
				feet of the leased and owned property in the inventory of the General Services
				Administration and shall report on an annual basis to the Committee on
				Transportation and Infrastructure of the House of Representatives and the
				Committee on Environment and Public Works of the Senate a report detailing the
				reductions for the previous
				year.
							.
				(b)Clerical
			 amendmentThe analysis for such chapter is amended by adding at
			 the end the following:
					
						
							3317. Offsets and reduction of space
				inventory.
						
						.
				IIMinimizing Costs
			 of Federal Space
			201.Minimizing
			 costs of leased space
				(a)DefinitionsSection 3301(a) of title 40, United States
			 Code, is amended—
					(1)by redesignating
			 paragraphs (5) and (6) as paragraphs (6) and (7), respectively; and
					(2)by inserting after
			 paragraph (4) the following:
						
							(5)Maximum rental
				rateThe term maximum
				rental rate means the maximum rate by rentable square feet estimated by
				the Administrator for the lease of commercial space for the purposes of a
				public building for a given geographical
				location.
							.
					(b)Restrictions on
			 below-Prospectus projectsSection 3307(g) of title 40, United States
			 Code, is amended by adding at the end the following:
					
						(3)Limitation on
				below-prospectus level
							(A)Restriction on rental
				rateThe Administrator may
				not lease space at an amount below the average annual rental rate established
				pursuant to subsections (a) and (h) that exceeds the maximum rental rate
				established by the Administrator for the respective geographical location
				unless the Committee on Transportation and Infrastructure of the House of
				Representatives and the Committee on Environment and Public Works of the Senate
				are notified in writing at least 10 days before executing such lease.
							(B)Annual reportsThe Administrator shall submit, on an
				annual basis, to the Committee on Transportation and Infrastructure of the
				House of Representatives and the Committee on Environment and Public Works of
				the Senate reports detailing the maximum rental rates established by the
				Administrator by geographical location.
							(4)Limitation on
				Other Below-Prospectus Level ProjectsAt least 30 days before entering into any
				lease-construction agreement, regardless of the thresholds established pursuant
				to subsections (a) and (h), the Administrator shall notify the Committee on
				Transportation and Infrastructure of the House of Representatives and the
				Committee on Environment and Public Works of the Senate in writing of the
				intention to enter into such agreement and include in the notification details
				of the project and any associated
				information.
						.
				202.Reducing costs
			 related to courthouses
				(a)Limitation on
			 new courthousesThe Administrator of General Services may not
			 commence construction of any new courthouse if—
					(1)construction has
			 not begun on or before November 1, 2012; and
					(2)in the same
			 jurisdiction in which the new Federal courthouse will serve, the existing
			 utilization of courtrooms in a courthouse is not, at a minimum, in accordance
			 with subsection (b).
					(b)DefinitionsFor
			 the purposes of this section:
					(1)Commence
			 constructionThe term commence construction means
			 the Administrator has obligated funds for the construction phase of a
			 courthouse project, but in no case shall construction be construed as
			 commencing on the basis of any obligation of funds or actions taken for site
			 acquisition, design, excavation, demolition, or preliminary site work and in
			 accordance with paragraph (2).
					(2)Courtroom
			 sharing requirementsThe term courtroom sharing
			 requirements means—
						(A)in courthouses with 10 or more active
			 district judges, 2 courtrooms per 3 active district judges;
						(B)in courthouses
			 with 2 or more bankruptcy judges, 2 courtrooms per 3 bankruptcy judges;
						(C)in courthouses
			 with 2 or more senior district judges, 1 courtroom per 2 senior district
			 judges; and
						(D)in courthouses
			 with 2 or more magistrate judges, 1 courtroom per 2 magistrate judges.
						(c)United States
			 courts design guideNot later than 6 months after the date of
			 enactment of this Act, the Design Guide for courthouses shall be updated to
			 incorporate courtroom sharing to the maximum extent practicable consistent with
			 the requirements outlined in subsection (b).
				203.Reducing costs
			 of real estate transactions
				(a)Use of private
			 sector expertiseThe Administrator of General Services shall, to
			 the maximum extent practicable, utilize customary and industry real estate
			 management and services, including the use of a commercial real estate leasing
			 brokerage and related property management services.
				(b)ReportsThe
			 Administrator shall submit a report on a quarterly basis to the Committee on
			 Transportation and Infrastructure of the House of Representatives, the
			 Committee on Environment and Public Works of the Senate, and the Comptroller
			 General detailing—
					(1)lease procurements
			 entered into by the Administrator through the use of in house personnel, and
			 lease procurements entered into through the use of commercial real estate
			 brokerage agreements under a national or other type of contract, and a
			 comparison of savings of each method of procurement, including lease costs
			 relative to market, tenant agency rent credits, and any concessions affecting
			 the total costs of such lease;
					(2)other real estate
			 management services carried out through commercial real estate agreements;
			 and
					(3)a breakdown of total time and costs of
			 lease procurements conducted by Federal full-time equivalent employees and
			 General Services Administration contract employees assigned to manage
			 transactions conducted internally, and procurements conducted through
			 commercial real estate brokerage services through agreements with General
			 Services Administration and associated staffing costs of such agreements. The
			 analysis of costs shall include costs of all personnel, including the costs of
			 salaries and benefits, office and related space, travel, training, and other
			 related costs for all personnel directly or indirectly assigned to such
			 procurements. The analysis of the time required for each method of procuring
			 leased space shall take into account—
						(A)the type of
			 procurement and whether it is a simple lease renewal, lease extension,
			 superseding lease, standstill lease agreement, full and open competition, or
			 other than full and open competition, and whether a procurement is low price,
			 technically acceptable, or source selection and whether such lease is a
			 simplified lease, streamlined lease, or standard lease;
						(B)any changes to
			 procurement schedules and whether such schedules are adjusted;
						(C)Federal agency
			 requirements’ modifications; and
						(D)internal policy shifts and other changes
			 that may affect the timing of such transactions so that an accurate comparison
			 may be conducted between the differences of procurements conducted by in-house
			 and contract personnel under the control of the Administration, and those
			 procurements conducted by leasing brokerages services.
						(c)GAO
			 reviewAs requested by the Committee on Transportation and
			 Infrastructure of the House of Representatives or the Committee on Environment
			 and Public Works of the Senate, the Comptroller General shall report on the
			 information and data provided pursuant to subsection (b). The review shall
			 consider, among other requested elements—
					(1)the reliability of
			 the data provided pursuant to subsection (b); and
					(2)an assessment of
			 any analyses provided pursuant to subsection (b).
					(d)Access to
			 informationThe Administrator shall provide the Comptroller
			 General any additional data and information requested by the Comptroller
			 General to carry out subsection (c). The Comptroller General shall notify the
			 Committee on Transportation and Infrastructure of the House of Representatives
			 and the Committee on Environment and Public Works of the Senate if the
			 Administrator of General Services fails to provide data, analyses, or other
			 information required under this section.
				204.Reduction in
			 personnelNot later than
			 fiscal year 2015, the Administrator of General Services shall reduce the total
			 number of full time equivalent positions of the Public Buildings Service to
			 6,000.
			IIIElimination of
			 Waste and Abuse
			301.Prohibition on
			 bonuses
				(a)Moratorium on
			 bonusesSection 592 of title
			 40, United States Code is amended by adding at the end the following:
					
						(g)Moratorium on
				bonuses
							(1)In
				generalUnless specifically
				authorized by Congress in a given fiscal year, no funds in the Federal
				Buildings Fund may be available for bonuses, performance awards, or similar
				expenditures for members of the Senior Executive Service.
							(2)TerminationThis
				subsection shall cease to be effective on October 1,
				2014.
							.
				(b)Restrictions on
			 conferences and travelChapter 33 of title 40, United States Code,
			 as amended by section 101 of this Act, is further amended by adding at the end
			 the following:
					
						3318.Restrictions
				on conferences and travel
							(a)In
				general
								(1)Notification
				regarding conferencesThe Administrator shall submit to the
				Committee on Transportation and Infrastructure of the House of Representatives
				and the Committee on Environment and Public Works of the Senate a written
				notification not less than 30 days before entering into any contract related to
				any conference that includes personnel of the Public Buildings Service. The
				notification shall include the following:
									(A)The purpose of the
				conference.
									(B)A detailed budget
				for the conference, including related travel, lodging, and per diem
				costs.
									(C)The expected
				number of participants.
									(D)The location and
				length of the conference.
									(E)Any expected
				non-Federal funding or sponsorships.
									(2)Conference
				reviewNot later than 60 days after each conference referred to
				in subsection (a), the Administrator shall submit to the committees identified
				in subsection (a) the following:
									(A)Details on the
				actual expenditures and costs of the conference and a comparison to the budget
				submitted pursuant to paragraph (1).
									(B)The actual number
				of participants of the Public Buildings Service, including job title and
				classifications, and associated travel, lodging, and per diem costs.
									(C)An agenda of
				conference programming and
				events.
									.
				(c)Clerical
			 amendmentThe analysis for such chapter is further amended by
			 adding at the end the following:
					
						
							3318. Restrictions on conference and
				travel.
						
						.
				302.Limitation on
			 internships
				(a)Restriction on
			 internsThrough fiscal year 2015, the Public Buildings Service
			 shall have not more than 50 individuals, paid or un-paid, participating in any
			 intern program, recent graduate program, or Presidential Management Fellow
			 program, or similar program in any given fiscal year.
				(b)Inspector
			 general reviewThe Inspector General of the General Services
			 Administration shall review the Public Buildings Service’s internship program,
			 recent graduate program and Presidential Management Fellow program and any
			 similar program and report to the Committee on Transportation and
			 Infrastructure of the House of Representatives and the Committee on Environment
			 and Public Works of the Senate on the following:
					(1)The costs
			 associated with the programs.
					(2)Value added to the
			 Public Buildings Service of the programs.
					(3)Recommendations on
			 improving the programs.
					(4)Compliance with
			 Federal hiring laws, practices, and standards.
					IVImproving
			 Transparency and Accountability
			401.Administrative costs
			 specified
				(a)Administrative
			 costs specifiedSection
			 592(c) of title 40, United States Code, is amended by adding at the end the
			 following:
					
						(5)Exception for
				administrative expensesNotwithstanding paragraph (1), deposits in
				the Fund may not be used for administrative expenses of the Public Buildings
				Service unless an amount specified for such expenses is specifically authorized
				annually.
						.
				(b)Reporting of
			 administrative expensesSection 3307 of title 40, United States
			 Code, is amended by adding at the end the following:
					
						(i)Budget proposal
				of administrative expenses
							(1)Proposed budgetNot later than the date that the President
				submits the budget request to Congress pursuant to section 1105 of title 31,
				United States Code, the Administrator of General Services shall submit a
				proposed budget for the Public Buildings Service to the Committee on
				Transportation and Infrastructure of the House of Representatives, the
				Committee on Environment and Public Works of the Senate, and the Committees on
				Appropriations of the House of Representatives and the Senate detailing all
				proposed administrative expenses for such Service for the following fiscal
				year.
							(2)Specifics of budget
				proposalSuch proposed budget shall include the following:
								(A)A
				breakdown of proposed administrative expenses of the Public Buildings Service
				and the expenses of the previous fiscal year, including a breakdown of object
				classification and subclassification to include salaries, bonuses, travel and
				transportation, training, and conferences.
								(B)A breakdown as described in subparagraph
				(A) for the Public Buildings Service headquarters, Commissioner’s office, and
				each of the regional offices.
								(C)A breakdown of proposed staffing levels,
				including the number of full-time equivalents and number of Federal employees
				by job classification and title of the Public Buildings Service, the Service
				headquarters, Commissioner’s office, and the regional offices, and the numbers
				for such expenses for the prior fiscal year.
								(D)A detailed justification for any proposed
				increase in administrative expenses or staffing.
								(3)Administrative cost
				categoriesThe budget
				proposal information described in paragraph (2) shall provide the required
				information consistent with the following administrative cost
				categories:
								(A)Building Operations and Maintenance,
				including cleaning, utilities and fuels, and maintenance.
								(B)Salaries and Expenses, including other
				building services, space acquisition, staff support, and information technology
				services.
								.
				402.Limitation on
			 authorizationsSection 3307 of
			 title 40, United States Code, as amended by section 401(b) of this Act, is
			 further amended by adding at the end the following:
				
					(j)Expiration of
				committee resolutionsUnless
				a lease is executed or a construction, alteration, repair, design or
				acquisition project is initiated within 5 years of the resolution approvals
				adopted by the Committee on Transportation and Infrastructure of the House of
				Representatives and the Committee on Environment and Public Works of the Senate
				pursuant to subsection (a) such resolution approvals shall be deemed
				expired.
					.
			403.Limitation on
			 certain leasing authorities
				(a)Limitation on
			 leasing authority of other agenciesChapter 33 of title 40, United States Code,
			 is further amended by adding at the end the following:
					
						3319.Limitation on
				leasing authority of other agencies
							(a)In
				generalNotwithstanding any
				other provision of law, no executive agency may lease space for the purposes of
				a public building as defined under section 3301, except as provided under
				section 585, and the provisions of this chapter.
							(b)Public
				buildingFor the purposes of
				this section, the term public building includes leased
				space.
							(c)Further
				exclusionsThis section shall
				not apply to—
								(1)properties that are excluded for reasons of
				national security by the President; and
								(2)properties of the
				Department of Veterans Affairs.
								(d)ConstructionNothing in this section shall be construed
				as creating new authority for executive agencies to enter into leases or limit
				the authority of the Administrator under section
				3314.
							.
				(b)Small
			 businessesWhen using
			 commercial leasing services, the Administrator shall adhere to the requirements
			 of the Small Business Act (15 U.S.C. et seq.).
				(c)Clerical
			 amendmentThe analysis for such chapter, as amended by section
			 301 of this Act, is further amended by adding at the end:
					
						
							3319. Limitation on leasing authority of
				other
				agencies.
						
						.
				404.Utilization
			 rates
				(a)Measurement of
			 space utilizationNot later
			 than 6 months after the date of enactment of this Act, the Administrator of
			 General Services shall develop and implement a method of measuring actual
			 utilization rates of its owned and leased inventory of public buildings space
			 and a plan for incorporating such utilization rates as performance metrics by
			 owned and leased buildings and by region.
				(b)Space
			 utilizationAny method
			 developed and implemented pursuant to subsection (a) shall be based on actual
			 utilization by rentable square feet per Federal employee.
				(c)ReportNot
			 later than 1 year after the date of enactment of this Act, and annually
			 thereafter, the Administrator shall report to the Committee on Transportation
			 and Infrastructure of the House of Representatives and the Committee on
			 Environment and Public Works of the Senate utilization rates measured pursuant
			 to subsection (a) and performance metrics for owned and leased
			 buildings.
				(d)CertificationThe Administrator and tenant Federal
			 agencies shall, not later than 6 months after the date of enactment of this
			 Act, and every 6 months thereafter, certify in writing to the appropriate
			 committees of Congress the actual number of personnel housed in each building,
			 leased or owned, in the inventory of the General Services Administration. Such
			 written certification shall detail the number of Federal employees, number of
			 temporary employees, number of contractors, and number of any other non-Federal
			 employees.
				(e)Increase in
			 rental paymentsIf a tenant Federal agency fails to submit
			 required utilization information, the Administrator may increase the rent for
			 any property occupied by such tenant agency by 5 percent for a period of 6
			 months.
				(f)Database
					(1)In
			 generalThe Administrator shall maintain a current database of
			 utilization rates and metrics developed pursuant to this section.
					(2)AccessibilityThe
			 database base described in paragraph (1) shall be made available upon request
			 by congressional committees.
					(3)ExclusionsFor
			 reasons of national security, the President may exclude any property from the
			 requirements of this subsection.
					405.Limitation on
			 space acquisitions and leasing
				(a)Limitation on
			 acquisitionsChapter 33 of
			 title 40, United States Code, is further amended by adding at the end the
			 following:
					
						3320.Limitation on
				acquisitions
							(a)Authorization
				necessaryNotwithstanding the provisions of this title or any
				other provision of Federal law, the Administrator of General Services may not
				construct, repair, alter, or acquire by lease, purchase or otherwise, a public
				building or space for which a prospectus is required pursuant to section 3307,
				unless the particular project or space acquisition is specifically authorized
				by Congress, including through incorporation by reference into the relevant
				legislation.
							(b)ExceptionNotwithstanding
				subsection (a), the Administrator may enter into an extension lease, if
				necessary, not to exceed 5
				years.
							.
				(b)Clerical
			 amendmentThe analysis for such chapter is further amended by
			 adding at the end the following:
					
						
							3320. Limitation on
				acquisitions.
						
						.
				406.Vacant
			 buildings
				(a)Reports on
			 vacant buildingsChapter 33
			 of title 40, United States Code, is further amended by adding at the end the
			 following:
					
						3321.Reports on
				vacant public buildingsNot
				later than March 1 of each year, the Administrator of the General Services
				Administration shall provide to the Committee on Transportation and
				Infrastructure of the House of Representatives and the Committee on Environment
				and Public Works of the Senate a report on public buildings in the inventory of
				the Administrator that have been vacant, based on actual utilization, for 2 or
				more years before the respective report. The report shall include—
							(1)a list of vacant
				public buildings based on actual utilization;
							(2)the square footage
				of each building;
							(3)the location of
				each building;
							(4)the annual
				operating costs for each building; and
							(5)any plans
				associated with each
				building.
							.
				(b)Clerical
			 amendmentThe analysis for
			 such chapter is further amended by adding at the end the following:
					
						
							3321. Limitation on
				acquisitions.
						
						.
				407.Eliminating
			 project escalationsSection
			 3307(c) of title 40 United States Code is amended by adding at the end of the
			 paragraph the following: The Administrator shall notify in writing the
			 Committee on Transportation and Infrastructure of the House of Representatives
			 and the Committee on Environment and Public Works of the Senate of an increase
			 more than 5 percent of the estimated maximum cost or of any increase or
			 decrease in scope or size of 5 or more percent. Such notification shall include
			 an explanation regarding any such increase or decrease..
			
